DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 in this application are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because label A1 is missing on fig.6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bistable spring” of claim 5, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1, 10 and 17 are objected to because of the following informalities:  
Claim 1 lines 5-6, “the moving contact is adjacently abuts against” should be –the moving contact adjacently abuts against--.  
Claim 10 line 3, “closing moving and fixed contacts” should be –closing, moving and fixed contacts--.
Claim 17 line 3, “closing moving and fixed contacts” should be –closing, moving and fixed contacts--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Chapelle (US2015/0041437A1).
Regarding claim 1, Chapelle teaches a liquid arc extinguish chamber (i.e. vacuum bulb 2) (fig.1) for direct current breaking (implicit, abstract, circuit breaker pole), comprising: a (i.e. sealed chamber 4) (fig.1), in which a liquid medium is sealed (refer to [0103], dielectric fluid); a fixed contact (i.e. electrical contact 7’) (fig.1), hermetically fixed in the cavity (refer to [0107], stationary and fixed to metal cover 6'), wherein one end of the fixed contact is fixed in the cavity (implicit), and the other end of the fixed contact is connected with an outlet terminal A1 (i.e. one upper connection 3′) (fig.1); and a moving contact (i.e. electrical contact 7) (fig.1), movably sealed in the cavity (refer to [0107], whilst preserving the tightness in sealed chamber 4), wherein one end of the moving contact adjacently abuts against or is in contact with the fixed contact (implicit), and the other end of the moving contact is connected with an outlet terminal A2 (i.e. one lower connection 3) (fig.1); when the moving and fixed contacts are closed, current flows through the moving contact and the fixed contact (refer to [0108], arc phase produced between electrical contacts 7, 7' when the electrical current is turned off) (it is interpreted that current flows when 7 and 7’ are in contact); when the moving contact is pulled open for breaking (refer to [0108], arc phase produced between electrical contacts 7, 7' when the electrical current is turned off), an arc generated between the moving contact and the fixed contact vaporizes the liquid medium to form a liquid jet (refer to [0108], liquid metal vapours … from the arc phase produced between electrical contacts 7, 7'); and the liquid jet pushes the arc to move so as to raise an arc voltage (implicit).
Regarding claim 2, Chapelle teaches the liquid arc extinguish chamber for direct current breaking according to claim 1, wherein the fixed contact is sealed in the cavity in a bellows seal manner, and/or the moving contact is sealed in the cavity in a bellows, slidable or rotatable seal manner (refer to [0107], a bellows seal 8 is installed).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chapelle (US2015/0041437A1) and further in view of Grob (WO2015/097143A1).
Regarding claim 3, Chapelle teaches the liquid arc extinguish chamber for direct current breaking according to claim 1.
Chapelle does not teach the liquid arc chamber wherein the moving contact is connected with a pull rod, and the other end of the pull rod is connected with one end of a driving device.
Grob teaches in the same field of endeavor of direct current breakers that it is conventional to have a liquid arc chamber (i.e. an electrical switching device 1) (fig.2) wherein a moving contact (i.e. movable wall) (fig.2) is connected with a pull rod (e.g. rod between moveable wall 14a and actuation device 17) (fig.2), and the other end of the pull rod is connected with one end of a driving device (i.e. actuation device 17) (fig.2). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the rod and driving device in Chapelle, as taught by Grob, as it provides the advantage of additional means for moving the movable contact. 

Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Chapelle (US2015/0041437A1) and further in view of Ache (US9177742B2).
Regarding claim 3, Chapelle teaches the liquid arc extinguish chamber for direct current breaking according to claim 1.
Chapelle does not teach the liquid arc chamber wherein the moving contact is connected with a pull rod, and the other end of the pull rod is connected with one end of a driving device.
Ache teaches in the same field of endeavor of direct current breakers that it is conventional to have a chamber (i.e. voltage interrupter assembly 34) (fig.4) wherein a moving contact (i.e. movable contact 96) (fig.4) is connected with a pull rod (i.e. metal stud 100) (fig.5), and the other end of the pull rod is connected with one end of a driving device (i.e. drive shaft 84) (fig.5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the rod and driving device in 
Regarding claim 4, Chapelle and Ache teach the liquid arc extinguish chamber for direct current breaking according to claim 3, wherein the pull rod is a metal pull rod (Ache, i.e. metal stud 100) (fig.5), and the pull rod is in threaded connection or pin connection with the moving contact (Ache, e.g. pin connection is implicit from fig 6 which is the slit at the top end of rod 100).
Regarding claim 5, Chapelle and Ache teach the liquid arc extinguish chamber for direct current breaking according to claim 3, wherein the other end of the driving device is connected with a retaining device (Ache, refer to column 5 lines 57-59, base 88); the driving device comprises any one or any combination of an electromagnetic repulsion-based driving device, a permanent magnetic mechanism and an electromagnet (Ache, refer to column 5 lines 57-59, the base 88 can house an electromagnetic actuator mechanism); and the retaining device comprises any one or any combination of a bistable spring retaining device and an electromagnet or permanent magnet retaining device (Ache, e.g. skirts 90a and 90b) (fig.5).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Chapelle (US2015/0041437A1) and further in view of Shea (US2013/0033796A1).
Regarding claim 6, Chapelle teaches the liquid arc extinguish chamber for direct current breaking according to claim 1, wherein a shell of the cavity is a ceramic shell (refer to [0104], ceramic material) or a metal shell; the fixed contact and/or the moving contact comprise: contacts with arc striking angles, flat contacts (implicit from fig.1) and contacts with transverse- 
Chapelle does not teach the liquid arc extinguish chamber wherein the fixed contact and/or the moving contact comprise: contacts with arc striking angles, flat contacts and contacts with transverse- magnetic or longitudinal-magnetic slots; and the fixed contact is made of pure copper, a copper- tungsten alloy or a copper-chromium alloy.
Shea teaches in a similar field of endeavor of circuit breaker that it is conventional to have a liquid arc extinguish chamber (i.e. liquid insulated arc flash arrester) (fig.1) wherein a fixed contact (i.e. fixed contact 12) (fig.1) and/or a moving contact (i.e. movable contact 10) (fig.1) comprise: contacts with arc striking angles, flat contacts and contacts with transverse- magnetic or longitudinal-magnetic slots (refer to [0058], Although a rounded face facing the movable contact 10 is shown, a flat face or other suitable face could alternatively be employed) (also refer to [0092], bullet nose, sharp edge…. Shape of the fixed contact); and the fixed contact is made of pure copper, a copper- tungsten alloy or a copper-chromium alloy (refer to [0058], fixed contact 12 can be made … from a suitable conductor, such as copper or steel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the contact face of different shapes and copper metal in Chapelle, as taught by Shea, as it provides the advantage of extinguishing arc effectively and prevent unintended breakdowns.
Regarding claim 7, Chapelle teaches the liquid arc extinguish chamber for direct current breaking according to claim 1.

Shea teaches in a similar field of endeavor of circuit breaker that it is conventional to have a liquid arc extinguish chamber (i.e. liquid insulated arc flash arrester) (fig.1) wherein a liquid medium (i.e. the liquid insulation 6) (fig.1) comprises water, plant oil or transformer oil (refer to table 1, mineral oil (50 ppm water)); and a cavity is fully filled (refer to [0063], between the movable and fixed contacts) with the liquid medium, or a gas gap is reserved (refer to [0075], liquid insulation 6 between the movable and fixed contacts 10,12, alternatively, … the liquid insulation 6 can be disposed above) (also refer to [0076], In addition to liquid insulation, gas insulation can also provide adequate insulation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the high dielectric strength liquid medium in Chapelle, as taught by Shea, as it provides the advantage of extinguishing arc effectively and allows for shorter contact gap resulting in shorter closing times of the contacts.

Claims 8, 9, 10, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chapelle (US2015/0041437A1) and further in view of Wang (US2016/0322809A1).
Regarding claim 8, Chapelle teaches a direct current breaker (abstract, circuit-breaker pole), comprising: the liquid arc extinguish chamber (i.e. vacuum bulb 2) (fig.1) for direct current breaking (implicit, abstract, circuit breaker pole) according to claim 1; 

Wang teaches in a similar field of endeavor of circuit breaker that it is conventional to have a direct current breaker (i.e. DC circuit breaker 300) (fig.3) comprising: an energy dissipation device (i.e. voltage clamping device 318) (fig.3) (also refer to [0034], 318 dampens the current and protects main circuit), connected in parallel with a switch (implicit), wherein one end of the energy dissipation device is connected with an outlet terminal A1 (i.e. terminal 304) (fig.3), and the other end of the energy dissipation device is connected with an outlet terminal A2 (i.e. terminal 306) (fig.3).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the energy dissipation device in Chapelle, as taught by Wang, as it provides the advantage of protecting the main circuit from overvoltage.
Regarding claim 9, Chapelle teaches the direct current breaker according to claim 1.
Chapelle does not teach the direct current breaker wherein the energy dissipation device comprises an overvoltage limiting module; the overvoltage limiting module includes but is not limited to any one or any combination of a metal oxide arrester, a line type metal oxide arrester, a gapless line type metal oxide arrester, a fully-insulated compound outer sleeve metal oxide arrester, and a detachable arrester.
(i.e. DC circuit breaker 300) (fig.3) wherein an energy dissipation device (also refer to [0034], 318 dampens the current and protects main circuit) comprises an overvoltage limiting module (i.e. voltage clamping device 318) (fig.3); the overvoltage limiting module includes but is not limited to any one or any combination of a metal oxide arrester, a line type metal oxide arrester, a gapless line type metal oxide arrester, a fully-insulated compound outer sleeve metal oxide arrester, and a detachable arrester (refer to [0027], 318 includes … a metal-oxide varistor (MOV), a transient-voltage-suppression diode, and a gas-tube suppressor).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the energy dissipation device in Chapelle, as taught by Wang, as it provides the advantage of protecting the main circuit from overvoltage.
Regarding claim 10, Chapelle and Wang teach the breaking method using the direct current breaker according to claim 8, comprising the following steps: Step I, closing moving and fixed contacts to allow current to flow through the moving contact and the fixed contact (Chapelle, refer to [0108], arc phase produced between electrical contacts 7, 7' when the electrical current is turned off) (it is interpreted that current flows when 7 and 7’ are in contact); Step II, pulling open the moving contact for breaking (Chapelle, refer to [0108], arc phase produced between electrical contacts 7, 7' when the electrical current is turned off), vaporizing, by an arc generated between the moving contact and the fixed contact, a liquid medium to form a liquid jet (Chapelle, refer to [0108], liquid metal vapours … from the arc phase produced between electrical contacts 7, 7'), wherein the liquid jet pushes the arc to move to raise an arc voltage (implicit); and Step III, triggering, by the arc voltage, an energy dissipation device to be conducted to allow the current to be quickly transferred and be cut off by the energy dissipation device, thereby completing current breaking (Wang, refer to [0034], Once main contactor 310 is open … again diverting the current, this time through voltage clamping device 318).
Regarding claim 11, Chapelle and Wang teach the direct current breaker according to claim 8, wherein the fixed contact is sealed in the cavity in a bellows seal manner, and/or the moving contact is sealed in the cavity in a bellows, slidable or rotatable seal manner (Chapelle, refer to [0107], a bellows seal 8 is installed).
Regarding claim 17, Chapelle and Wang teach the breaking method using the direct current breaker according to claim 9, comprising the following steps: Step I, closing moving and fixed contacts to allow current to flow through the moving contact and the fixed contact (Chapelle, refer to [0108], arc phase produced between electrical contacts 7, 7' when the electrical current is turned off) (it is interpreted that current flows when 7 and 7’ are in contact), Step II, pulling open the moving contact for breaking (Chapelle, refer to [0108], arc phase produced between electrical contacts 7, 7' when the electrical current is turned off), vaporizing, by an arc generated between the moving contact and the fixed contact, a liquid medium to form a liquid jet (Chapelle, refer to [0108], liquid metal vapours … from the arc phase produced between electrical contacts 7, 7'), wherein the liquid jet pushes the arc to move to raise an arc voltage; and Step III, triggering, by the arc voltage, an energy dissipation device to be conducted to allow the current to be quickly transferred and be cut off by the (Wang, refer to [0034], Once main contactor 310 is open … again diverting the current, this time through voltage clamping device 318).

Claims 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chapelle (US2015/0041437A1) and Wang (US2016/0322809A1), and further in view of Ache (US9177742B2).
Regarding claim 12, Chapelle and Wang teach the direct current breaker according to claim 8.
Chapelle and Wang do not teach the direct current breaker wherein the moving contact is connected with a pull rod, and the other end of the pull rod is connected with one end of a driving device.
Ache teaches in a similar field of endeavor of circuit breaker that it is conventional to have a direct current breaker (i.e. voltage interrupter assembly 34) (fig.4) wherein a moving contact (i.e. movable contact 96) (fig.4) is connected with a pull rod (i.e. metal stud 100) (fig.5), and the other end of the pull rod is connected with one end of a driving device (i.e. drive shaft 84) (fig.5).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the rod and driving device in Chapelle and Wang, as taught by Ache, as it provides the advantage of additional means for moving the movable contact.
Regarding claim 13, Chapelle, Wang and Ache teach the direct current breaker according to claim 12, wherein the pull rod is a metal pull rod (Ache, i.e. metal stud 100) (fig.5) or an insulating pull rod, and the pull rod is in threaded connection or pin connection with the moving contact (Ache, e.g. pin connection is implicit from fig 6).
Regarding claim 14, Chapelle, Wang and Ache teach the direct current breaker according to claim 12, wherein the other end of the driving device is connected with a retaining device (Ache, refer to column 5 lines 57-59, base 88); the driving device comprises any one or any combination of an electromagnetic repulsion-based driving device, a permanent magnetic mechanism and an electromagnet (Ache, refer to column 5 lines 57-59, the base 88 can house an electromagnetic actuator mechanism); and the retaining device comprises any one or any combination of a bistable spring retaining device and an electromagnet or permanent magnet retaining device (Ache, e.g. skirts 90a and 90b) (fig.5).

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chapelle (US2015/0041437A1) and Wang (US2016/0322809A1), and further in view of Shea (US2013/0033796A1).
Regarding claim 15, Chapelle and Wang teach the liquid arc extinguish chamber for direct current breaking according to claim 8, wherein a shell of the cavity is a ceramic shell (refer to [0104], ceramic material) or a metal shell; the fixed contact and/or the moving contact comprise: contacts with arc striking angles, flat contacts (implicit from fig.1) and contacts with transverse- magnetic or longitudinal-magnetic slots; and the fixed contact is made of pure copper, a copper- tungsten alloy or a copper-chromium alloy.

Shea teaches in a similar field of endeavor of circuit breaker that it is conventional to have a liquid arc extinguish chamber (i.e. liquid insulated arc flash arrester) (fig.1) wherein a fixed contact (i.e. fixed contact 12) (fig.1) and/or a moving contact (i.e. movable contact 10) (fig.1) comprise: contacts with arc striking angles, flat contacts and contacts with transverse- magnetic or longitudinal-magnetic slots (refer to [0058], Although a rounded face facing the movable contact 10 is shown, a flat face or other suitable face could alternatively be employed) (also refer to [0092], bullet nose, sharp edge…. Shape of the fixed contact); and the fixed contact is made of pure copper, a copper- tungsten alloy or a copper-chromium alloy (refer to [0058], fixed contact 12 can be made … from a suitable conductor, such as copper or steel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the contact face of different shapes and copper metal in Chapelle and Wang, as taught by Shea, as it provides the advantage of extinguishing arc effectively and prevent unintended breakdowns.
Regarding claim 16, Chapelle and Wang teach the liquid arc extinguish chamber for direct current breaking according to claim 8.
(refer to [0063], between the movable and fixed contacts) is fully filled with the liquid medium, or a gas gap is reserved.
Shea teaches in a similar field of endeavor of circuit breaker that it is conventional to have a liquid arc extinguish chamber (i.e. liquid insulated arc flash arrester) (fig.1) wherein a liquid medium (i.e. the liquid insulation 6) (fig.1) comprises water, plant oil or transformer oil (refer to table 1, mineral oil (50 ppm water)); and the cavity is fully filled with the liquid medium, or a gas gap is reserved (refer to [0075], liquid insulation 6 between the movable and fixed contacts 10,12, alternatively, … the liquid insulation 6 can be disposed above) (also refer to [0076], In addition to liquid insulation, gas insulation can also provide adequate insulation).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the high dielectric strength liquid medium in Chapelle and Wang, as taught by Shea, as it provides the advantage of extinguishing arc effectively and allows for shorter contact gap resulting in shorter closing times of the contacts.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/09/2021


	/THIENVU V TRAN/                                       Supervisory Patent Examiner, Art Unit 2839